CHILTON, C. J.
Although Lampley raises a weak objection to Clayton’s authority to make the offer of redemption, he does not aver that he was not authorized, or that he raised ■ any objéction to a redemption on the ground of a want of *623authority. Had he done so, the supposed defect of want of authority, doubtless, might readily have been supplied. But he refused to allow the redemption, and insisted upon his right then, as he still does by his answer, to hold on to the land. He cannot now be allowed to set up the want of authority in Clayton, having made no such objection then ; -the complainants insisting upon the acts of Clayton as binding upon them, as their authorized agent. The case of Couthway v. Berghaus, 26 Ala. 393, is directly to this point, and shows that the offer was sufficient.
The objection, that the bill should have been dismissed, because, the case having been submitted by consent on bill and answer only, the answer must be regarded as true in every respect, — would be available, but for the fact that the answer admits, enough to sustain the decree. .
As to the amount due upon Lampley’s mortgage, the answer is somewhat indefinite, — stating that it was thirty or forty dollars. The register reports the amount, with interest, at forty-five dollars. We see nothing improper in this. If the item was improper, exceptions should have been taken to the report; but this was not done.
Let the decree be affirmed.
Rice, J., having been of counsel in this case, did not sit.